11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Noordin Bhamani and                           * From the 67th District Court
Nooruddin T. “Nick” Bhamani,                    of Tarrant County,
                                                Trial Court No. 067-249329-10.

Vs. No. 11-13-00041-CV                        * April 16, 2015

Citizens Enterprises, Inc. and                * Memorandum Opinion by Willson, J.
Mohammad Siddique,                              (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Noordin Bhamani and Nooruddin T. “Nick”
Bhamani.